internal_revenue_service department of the treasury uniform issue list - washington dc contact person telephone number in reference to t ep ra t3 date q p jun attention legend company a company b company-c state p statute q dear this is in reply to your request for a ruling datec regarding certain federal income and excise_tax consequences of the proposed transaction under sec_72 sec_72 sec_401 sec_403 sec_403 sec_408 sec_3405 sec_4972 sec_4973 and sec_4979 of the internal_revenue_code_of_1986 as amended the code company a is a life_insurance_company within the definition of sec_816 a of the code company a has elected under code section c to file a life-nonlife consolidated federal_income_tax retum with its life_insurance and nonlife insurance subsidiaries company a is a mutual_life_insurance_company organized under the laws of state p ‘states and the district of columbia its it is licensed to conduct i insurance_business in all principal products include individual and group_life_insurance contracts endowment contracts insurance contracts annuity_contracts including tax deferred annuities described in sec_403 of the code and individual retirement annuities decerihad in sec_408 and a wide variety of other pension_plan_contracts as oi as shown on its annual_statement filed with the state p insurance commissioner camnany had total assets of approximately dollar_figure total liabilities of approximately y page and capital and surplus of approximately had in force about behalf of employee benefit plans individual and group_insurance contracts issued to or on as of company a as a mutual_life_insurance_company company a has no authorized issued or outstanding_stock instead the life_insurance endowment annuity and certain other insurance and pension_plan_contracts combine both insurance coverage and so-called membership interests in general membership interests are defined by the state p demutualization statute as all rights and interests of a policyholder as a member of a mutual insurer arising under the mutual insurer's charter or certificate of incorporation and bylaws by law or otherwise these rights include the right if any to vote'and the rights if any to surplus of the mutual insurer not apportioned or declared by the board_of directors for policyholder dividends persons with membership interests are eligible to participate in the proposed demutualization and are hereinafter referred to as eligible policyholders company a proposes to demutualize under state p’s demutualization statute to become a stock_life_insurance_company in this regard it is proposed that company a's board_of directors adopt a plan_of_reorganization under which company a subject_to the approval of its policyholders and the commissioner will be reorganized as a stock_life_insurance_company subsidiary ‘company c of a new parent company company b simultaneously company b will raise funds from public investors through an initial_public_offering ipo company b stock will be listed on the new york stock exchange the reorganization of will be accomplished in accordance with statute q pursuant to the plan the following steps will occur i before the effective date of the demutualization ‘effective date company b will be created under state p law as a wholly owned subsidiary of company a through the issuance of company b voting common_stock the formation shares to company a in exchange for a nominal capital_contribution by company a as of the effective date the following shall be deemed to occur simultaneously i company a will be converted to a stock company and its charter and by-laws without further act or deed will be amended and restated to authorize the issuance of stock ii company a will issue and transfer to company b exchange for shares of company b common_stock to be provided to eligible policyholders and company a shall surrender to company b and company‘b shail cancel the formation shares issued in i shares of its common_stock in iv all membership interests will be extinguished gv page v in a fair and equitable manner consideration in the form of company b common_stock policy credits and or cash shall be distributed to all eligible policyholders upon extinguishment of their membership interests vi additional company b stock will be issued through the ipo shortly following the demutualization transaction company b will form a new subsidiary and will contribute all of the company a stock to the new subsidiary generally eligible policyholders will receive shares of company b common_stock the policyholders who receive company b common_stock and the investors in the ipo are hereinafter referred to collectively as the transferors also cash will be i paid to other policyholders with mailing addresses outside the united_states ii held for policyholders whose addresses are unknown and iii paid to policyholders who would otherwise receive or fewer shares of company b in the demutualization or such lower number of shares as may be fixed by the board before the effective date unless such policyholders elect to receive stock instead of cash a portion of the proceeds from the ipo or debt financing will be used to replace the reduction in company a’s surplus caused by the policy credits and cash payments tc policyholders company b will use the remainder of the ipo proceeds to make the other demutualization cash payments lastly company a will provide policy credits rather than stock or cash for certain tax-favored retirement_plan contracts held by or for individuals hereinafter referred to as qualified annuities plans a policy credit is specifically defined under sectior of the draft plan and generally means either dividend accumulations additions or increases in the account value qualified annuities plans include i ii individual or group holders of tax deferred annuities described in sec_403 of the code and individually held life_insurance policies issued and held as part of such tax deferred_annuity to provide incidental_life_insurance protection collectively tdas subject_to exceptions for certain tdas held in trust policy credits will be allocated by the group contract-holder instead of directly to the individuals with interests under the contract individual or group holders of an individual_retirement_annuity contract including certain pre-date endowment contracts known as grandfathered polices described in sec_408 of the code including an annuity_contract held under an individual_retirement_account as described in sec_408 a sep as described in sec_408 simple_ira as described in code sec_408 or roth_ira as described in code sec_408a collectively iras subject_to exceptions for certain iras held in trust policy credits will be allocated by the group contract-holder instead of directly to the individuals with interests under the contract iii individually held life_insurance policies issued and held in connection with a plan qualified under sec_401 or sec_403 of the code to provide incidental fife insurance protection page iv v individually held annuity_contracts issued and held in connection with an ongoing plan qualified under sec_401 or sec_403 of the code individually held annuity_contracts that were previously distributed from a plan qualified under sec_401 or sec_403 of the code items iii iv and v are collectively referred to as other qualified_plans qualified_annuity_plan policyholders will receive policy credits instead of company b common_stock or cash because no mechanism exists within a tda ira or other qualified pian to accept a distribution of cash or stock or to otherwise hold property other than the policies themselves the addition of policy credits to qualified_annuity_plan contracts will permit those policyholders to participate equitably in the demutualization and as discussed further below will permit affected tdas iras and other qualified_plans to continue to operate in a manner consistent with federal tax laws under state p insurance law company a will be treated as the same corporation before and after its conversion to stock form no actual exchange of contracts will take place as a result of the proposed transactions the rights of eligible policyholders under their annuity and insurance contracts including rights to benefits and dividends will be unaffected by the exchange of their membership interests for stock or other consideration based on the foregoing you request the following rulings the addition of policy credits to qualified annuities plans pursuant to the plan will not be treated as a distribution under or a contribution to such qualified annuities plans consequently the addition of policy credits will not result in the imposition of a income_tax on distributions from qualified_retirement_plans pursuant to sec_72 of the code b the penalty tax on early distributions from qualified_retirement_plans pursuant to sec_72 c the tax on non-deductible contributions to other qualified_plans seps and simple iras pursuant to sec_4972 d the tax on excess_contributions to iras pursuant to sec_4973 or e the tax on excess_contributions and excess_aggregate_contributions to certain tdas iras and other qualified_plans pursuant to sec_4979 z policy credits will not result in current taxable_income to the qualified_annuity_plan policyholders but will be includible in the taxable_income of the distributee in the taxable_year of actual distribution pursuant to sec_72 of the code policy credits will not be treated for purposes of sec_72 or sec_72 of the code as part of the investment in the qualified_annuity_plan contract but will be treated for purposes of sec_40i a b and b as investment earnings under the qualified annuities plans attributable to the year such policy credits are added to the qualified annuities plans page the addition of policy credits to the tdas or other qualified pians pursuant to the plan will not i be treated as a distribution from such tdas in violation of sec_403 of the code which would cause such tdas to fail to qualify as tax deferred annuities described in sec_403 or ji be treated as a distribution from such other qualified_plans in violation of sec_401 a of k of the code which would cause such other qualified_plans to fail to qualify as tax favored retirement plans described in sec_401 sec_401 or sec_403 of the code a pro_rata portion of the policy credits added to tdas and other qualified_plans containing contributions made pursuant to a salary reduction agreement will be treated as eamings attributable to such contributions and will be treated as credited under such tdas and other qualified_plans in the year such policy credits are added to such qualified annuities plans pursuant to the plan for purposes of restrictions on in service distributions the addition of policy credits to qualified annuities plans pursuant to the plan will not constitute designated distributions within the meaning of sec_3405 of the code and will not be subject_to_withholding pursuant to sec_3405 or reporting for contributions or distributions under sec_408 sec_408 or sec_6047 in the year of actual distribution from a tda or an other qualified_plan the policy credits may be included in an eligible_rollover_distribution pursuant to sec_402 and sec_3405 the addition of policy credits to the grandfathered policies pursuant to the plan will not cause the grandfathered policies to be deemed to be issued after date for the purposes of section d of the revenue act of sec_72 of the code generally provides that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 provides that any amount which is received under an annuity endowment or life_insurance_contract and is not received as an annuity i if received on or after the annuity_starting_date shall be included in gross_income and ii if received before the annuity_starting_date shall be included in gross_income to the extent allocable to income_on_the_contract and shall not be included in gross_income to the extent allocable to the investment_in_the_contract sec_72 defines the investment in a contract as the aggregate amount of premiums or other consideration paid for the contract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under this subtitle or prior income_tax laws sec_72 defines the annuity_starting_date in part as the first day of the first period for which an amount is received as an annuity under the annuity_contract sec_72 provides that an amount shall be treated as allocable to income_on_the_contract to the extent that such amount does not exceed the excess of the cash_value of the contract immediately before the amount is received over the investment_in_the_contract at the time sec_72 provides in part that with certain exceptions an amount distributed from a_trust described in sec_401 which is exempt from tax under sec_501 or is received from a contract purchased by a_trust described in sec_401 purchased as part of a plan described in sec_403 or described in sec_403 that the proceeds shall be included in gross_income but only to the extent it exceeds the investment_in_the_contract gs page sec_72 provides that the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract as of such date minus the aggregate amount received under the contract before such date to the extent such amount was excludable from income sec_72 of the code provides in part that if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 prior to certain dates or the occurrence of certain events specified in sec_72 the taxpayer's tax for the taxable_year shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_4979 of the code imposes excise_taxes on certain excess_contributions made to plans described in sec_401 and sec_403 excess_aggregate_contributions under sec_4979 are defined in part as the sum of the employer matching_contributions and employee contributions actually made on behalf of highly compensated employees within the meaning of sec_414 for a plan_year in excess of the maximum amount of such contributions permitted under the actual_contribution_percentage_test of sec_401 for such plan_year sec_4972 of the code imposes a tax equal to percent of the nondeductible_contributions under a plan qualified under sec_401 a nondeductible_contribution is defined as the sum of a the excess if any of i the amount contributed for the taxable_year by the employer to or under such plan over ii the amount allowable as a deduction under sec_404 for such contributions and b the amount determined under this subsection for the preceding_taxable_year reduced by the sum of i the portion of the amount so determined retumed to the employer during the taxable_year and ii the portion of the amount so determined deductible under sec_404 of the taxable_year sec_4973 of the code imposes excise_taxes equal to percent on certain excess_contributions made to iras and to certain tax-sheltered annuity_plans described in sec_403 sec_408 and sec_408 require in part an ira trustee with respect to its ira and an employer with respect to its simplified_employee_pension plan to make reports as specified therein with respect to contributions because the addition of policy credits pursuant to the conversion occurs within the above arrangements causing neither a distribution from nor a contribution to such annuities no excess_contributions can be attributed to the addition of policy credits to the pension annuities similarly the addition of policy credits will not impose the reporting requirements of sec_408 and sec_408 with respect to contributions distributions from plans qualified under sec_401 must be made pursuant to sec_401 sec_403 sec_408 and sec_408 require distributions under the respective plans in compliance with rules similar to the minimum distribution_requirements included in sec_401 and applicable to qualified_plans under sec_401 of the code sec_401 and applicable regulations issued thereunder contain the criteria for determining the minimum distribution amount for any year for which such minimum distribution is required the minimum distribution amount is based in part on the total value of the retirement benefit as the policy credits to be issued by company a will be treated as increasing the value of the tax-qualified retirement funding dub page contracts in the year such policy credits are added to the tax-qualified retirement contracts for purposes of determining the minimum required distributions for any calendar_year the value of the benefits attributable to such policy credits will first be required to be taken into account in the year such policy credits are added to the tax qualified contracts sec_401 of the code requires in part that the entire_interest of an employee under a qualified_retirement_plan be distributed beginning no later than april of the later of the calendar_year in which the employee attains age the calendar_year following or the calendar_year in which the employee retires over the life or life expectancy of the employee or over the joint lives or joint life expectancy of the employee and a designated_beneficiary proposed income_tax regulations sec_1_401_a_9_-1 provides in general that the amount required to be distributed under sec_401 for each calendar_year must be determined each year on the basis of the employee's and any designated beneficiary's life expectancy and the value of the employee's benefit the proposed_regulations also provide that in the case of a benefit in the form of an individual_account the benefit used in determining the minimum distribution for a distribution calendar_year is the account balance as of the fast valuation_date in the calendar_year immediately preceding the distribution calendar_year sec_3405 of the code requires the payor of a designated_distribution within the meaning of sec_3405 to withhold certain amounts from such distributions in general absent an election under sec_3405 made by a recipient sec_3405 requires the payor to withhold on distributions from employer deferred_compensation plans iras and commercial annuities sec_3405 provides that in the case of an eligible_rollover_distribution as defined in sec_3405 the payor of such distribution shalt withhold from such distribution an amount equal to percent of such distribution sec_3405 provides that the term designated_distribution does not include the portion of any distribution which it is reasonable to believe is not includible in gross_income central to our analysis of your submitted ruling requests is the question of whether or not membership interests in a mutual_insurance_company are within the stated plans in this regard any membership interests in a mutual_insurance_company which arise from the purchase of an insurance_contract are inextricably tied to the contract from the time of purchase these membership interests are created by operation of state law solely as a result of the policyholder's acquisition of the underlying contract from a mutual_insurance_company and cannot be transferred separately from that contract prior to conversion the membership interests have no determinable value apart from the insurance_contract itself further if the insurance_contract is surrendered by the policyholder or in the event an insurance_contract is terminated by payment of benefits to the contract beneficiary these membership interests cease to exist having no continuing value the membership rights associated with the tax qualified retirement contracts are acquired as a direct result of tax-favored payments to a mutual_insurance_company indeed these membership interests cannot be obtained by any purchase separate from an insurance_contract issued by company a in view of the foregoing such interests are part of the tax qualified retirement d7 zoolz1lut page contracts created pursuant to sec_401 sec_403 sec_403 and sec_408 of the code respectively while it has been recognized that consideration received in a demutualization transaction is in exchange for a membership interest in a mutual_insurance_company and not from or under an insurance_contract such a distinction does not require the detachment of such consideration from the tax qualified retirement contracts which consists of both the contracts and all other interests which arise with the purchase of such a contract see revrul_71_233 1971_1_cb_113 rather contracts and the related membership interests must be viewed as part of a program of interrelated contributions and benefits which are retained within the plans cf income_tax regulation sec_1_72-2 the planned issuance of policy credits does not constitute a distribution of such credits to the annuitants the conversion of membership interests in company a to policy credits is a mere change in form of one element within the arrangement to another since the conversion increases the accumulation value of the annuity_contracts the policy credits are treated for purposes of sec_401 sec_403 sec_403 sec_408 sec_408 of the code in the same manner as any other retum of or retum on an investment within the arrangements described above and are not regarded as having been received by the policyholder such amounts representing the policy credits will be considered as part of the respective balances to the credit of the employees in the plans similarly under sec_402 sec_403 sec_403 and sec_408 of the code only amounts paid or distributed under the applicable plans will be included in the gross_income of the distributee under the rules of sec_72 sec_72 dealing with the tax treatment of amounts_not_received_as_an_annuity provides for the inclusion of such amounts when received by the distributee as policy credits will be issued in exchange for membership interests such interests being held within the applicable plans no amount is treated as received by or includible in the gross_income of any policyholder under such plans of company a for purposes of sec_72 the value of policy credits which will be added to the tax-qualified retirement contracts will not be regarded as part of the investment in the contracts an amount which under sec_72 consists of the aggregate amount of premiums or other consideration paid for the contract in addition as no amount is to be treated as having been distributed as a result of the issuance of policy credits nor received by the tax-qualified retirement policyholders outside the plans the additional percent tax imposed by sec_72 does not apply similarly for purposes of determining the applicability of sec_403 of the code the limitation on distributions of amounts attributable to salary reduction contributions the policy credits added to the tax-sheltered annuity arrangements described in sec_403 issued by company a are treated as income received within the tax-sheltered annuity arrangement likewise for purposes of sec_401 of the code which prohibits the distribution of contributions made pursuant to a qualified_cash_or_deferred_arrangement prior to certain stated events and for purposes of the prohibitions against in-service distributions fe page from sec_401 qualified_pension plans prior to an employee's attaining minimum retirement age the policy credits added to the plans which are subject_to such limitations will be treated as income received by such plans sec_3405 of the code requires a payor to withhold income taxes on certain designated distributions as described in sec_3405 including distributions from or under an employer_deferred_compensation_plan an individual_retirement_plan or a commercial_annuity similarly sec_6047 generally requires that the employer maintaining or the plan_administrator of a plan from which designated distributions may be made and any person issuing a contract pursuant to which designated distributions may be made to report payments under the plan or contract the addition of policy credits within the tax-sheltered annuity arrangement described in sec_403 ira arrangement or other qualifying plan pursuant to the conversion does not result in the distribution of any amounts to individual policyholders within the meaning of sec_3405 a and thus will not be subject_to any requirement to withhold or the feporting requirements under sec_6047 sec_402 of the code provides for tax-free_rollover treatment of any portion of the balance_to_the_credit of an employee in an eligible_rollover_distribution this section defines an eligible_rollover_distribution as any distribution of all or a portion of the balance_to_the_credit of the employee in a qualified_trust except that it does not include certain periodic_payments or distributions required under sec_401 sec_3405 imposes mandatory percent withholding on eligible rollover distributions since we have already determined that the additional policy credits are part of the respective balances to the credit in the applicable plans such amounts may constitute in whole or in part an eligible_rollover_distribution if it other wise meets the relevant requirements thereto pursuant to section d of the revenue act of fixed premium ira contracts endowment contracts that were issued prior to date were permitted to continue as iras in this case such iras will not be reissued or materially modified in connection with the demutualization according with respect to rulings one through seven we hold that the addition of policy credits to qualified annuities plans pursuant to the plan will not be treated as a distribution under or a contribution to such qualified annuities plans consequently the addition of policy credits will not result in the imposition of a income_tax on distributions from qualified_retirement_plans pursuant to sec_72 of the code b the penalty tax on early distributions from qualified_retirement_plans pursuant to sec_72 c the tax on non-deductible contributions to other qualified_plans seps and simple iras pursuant to sec_4972 d the tax on excess_contributions to ras pursuant to sec_4973 or e the tax on excess_contributions and excess_aggregate_contributions to certain tdas iras and other qualifi ied plans pursuant to sec_4979 su weil boer lar arnon iti tinny on a9 aye policy credits will not result in current taxable_income to the qualified_annuity_plan policyholders but will be includible in the taxable_income of the distributee in the taxable_year of actual distribution pursuant to sec_72 of the code policy credits will not be treated for purposes of sec_72 or sec_72 of the code as part of the investment in the qualified_annuity_plan contract but will be treated for purposes of sec_40i a b and b as investment earnings under the qualified annuities plans attributable to the year such policy credits are added to the qualified annuities plans the addition of policy credits to the tdas or other qualified_plans pursuant to the plan will not i be treated as a distribution from such tdas in violation of sec_403 of the code which would cause such tdas to fail to qualify as tax deferred annuities described in sec_403 or ii be treated as a distribution from such other qualified_plans in violation of sec_401 a or k of the code which would cause such other qualified_plans to fail to qualify as tax favored retirement plans described in sec_401 sec_401 or sec_403 of the code a pro_rata portion of the policy credits added to tdas and other qualified_plans containing contributions made pursuant to a salary reduction agreement will be treated as eamings attributable to such contributions and will be treated as credited under such tdas and other qualified_plans in the year such policy credits are added to such qualified annuities plans pursuant to the plan for purposes of restrictions on in service distributions the addition of policy credits to qualified annuities plans pursuant to the plan will not constitute designated distributions within the meaning of sec_3405 of the code and will not be subject_to_withholding pursuant to sec_3405 or reporting for contributions or distributions under sec_408 sec_408 or sec_6047 in the year of actual distribution from a tda or a other-qualified plan the policy credits may be included in an eligible_rollover_distribution pursuant to c and c the addition of policy credits to the grandfathered policies pursuant to the plan will not cause the grandfathered policies to be deemed to be issued after date for the purposes of section d of the revenue act of relates tc as discussed with your authorized reoresentative a ruling requested by you as it employees ___ - willbe addressed in a separate response this ruling is directed only to the taxpayer who requested it section k of the code provides that it may not be used or cited by others as precedent z20 page a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours f-ranety v bores frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of ruling cc
